          Case 3:20-cv-02731-VC Document 923 Filed 12/23/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,               Case No. 20-cv-02731-VC
                Plaintiffs,
                                                    BAIL ORDER NO. 56
         v.
                                                    Re: Dkt. No. 891
 DAVID JENNINGS, et al.,
                Defendants.

       The bail application from Denis Martinez Melendez is granted. Bail is subject to the

standard conditions of release as stated at Dkt. No. 543, and the additional conditions that he

participate in the gang intervention programs as promised and quarantine in a hotel for 14 days

before flying back to Virginia.

       IT IS SO ORDERED.

Dated: December 23, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
